FILED
                                                                                         COURT OF APPEALS
                                                                                               DIVISION Iz
                                                                                      20 R' t APP - 8   AM 8: 54
                                                                                         STATE OF WASHINGTON
                                                                                          y.




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                        DIVISION II

STATE OF WASHINGTON,                                                              No. 45118 -2 -II


                                           Respondent,


           v.




LUCAS A. HARGRAVES,                                                         UNPUBLISHED OPINION


                                           Appellant.


           JOHANSON, A.C. J. —             Lucas Hargraves appeals his conviction for second degree robbery.

He also appeals the community custody provision prohibiting him from entering places whose

primary business is the           sale of    liquor. We affirm his conviction but remand -
                                                                                         for the trial court to


strike the community custody provision.'

                                                             FACTS


           On March 21, 2013, Hargraves                  entered a   Red Apple grocery   store.   Jason Gray, a Red

Apple     employee, observed          Hargraves acting suspiciously.         Gray observed Hargraves place a can

of beer in his pocket. Hargraves did not pay for the beer, and Gray attempted to stop Hargraves

as   he   exited   the store.     When Gray attempted to stop Hargraves, Hargraves came straight at him.



1
    A commissioner of this court initially considered this appeal as a motion on the merits under
RAP 18. 14         and   then   referred   it to   a panel of judges.
No. 45118 -2 -II



Gray    grabbed     Hargraves'        s collar and    they   spun around.      Then Hargraves threw a punch at Gray.

A customer intervened, and Gray was able to detain Hargraves in the store until police arrived.

             The State charged Hargraves with second degree robbery and unlawful display of a

weapon by        amended       information       on   June 25, 2013. The amended information read,


                      In the County of Mason, State of Washington, on or about the 21st day of
             March,    2013,        the         named
                                          above -            Defendant,     LUCAS           A. HARGRAVES,          did
             commit ROBBERY IN THE SECOND DEGREE, a Class B felony, in that said
             defendant, with intent to commit theft thereof, did unlawfully take personal
                                                                  from the                                wit: Jason
             property that the Defendant did           not own                 person of another,      to -

             Gray, or in said person' s presence against said person' s will by the use or
             threatened use of immediate force, violence, or fear of injury to said person or the
             property of said person or the person or property of another; contrary to RCW
             9A.56. 210( 1) and RCW 9A.56. 190 and against the peace and dignity of the State
             of Washington.


Clerk'   s   Papers ( CP)      at    101 -02.   At Hargraves'    s   jury   trial,   Gray   testified to the   above   facts.   A


jury found Hargraves guilty of second degree robbery.

             The trial court sentenced Hargraves to a standard range sentence followed by 12 months

of community custody.                     The trial court imposed community custody provisions, including

prohibiting Hargraves from entering "                   bars, taverns, lounges, or other places whose primary

business is the       sale of   liquor" ( liquor      establishments).      CP   at   13.   Hargraves appeals.


                                                             ANALYSIS


             Hargraves argues that the amended information charging him with second degree robbery

                                                We disagree                    Hargraves'                      Hargraves also
was    constitutionally defective.                             and affirm                     s conviction.




argues that the trial court exceeded its statutory sentencing authority by imposing the community

custody provision prohibiting Hargraves from entering liquor establishments without a finding

that Hargraves' s crime was related to entering liquor establishments. The State concedes that the



 2
     The charge of unlawful display of a weapon was dismissed by the trial court.
                                                                  2
No. 45118 -2 -II



trial   court   exceeded     its statutory sentencing authority.               We accept the State' s concession and


remand to the trial court to strike the community custody provision prohibiting Hargraves from

entering liquor establishments.

                                            SUFFICIENCY OF THE INFORMATION


           A charging document must include all essential elements of a crime to inform a defendant

of   the   charges against     him     and   to   allow preparation        for the defense.        State v. Phillips, 98 Wn.


App.    936, 939, 991 P.2d 1195 ( 2000) ( citing                State v. Kjorsvik, 117 Wash. 2d 93, 101 -02, 812 P.2d
86 ( 1991)).      We    review a challenge          to the sufficiency      of a   charging document de        novo.   State v.


Williams,        162 Wash. 2d 177,    182,       170 P.3d 30 ( 2007).            When a defendant challenges the


sufficiency of the charging document for the first time on appeal, we construe the charging

document        liberally in   favor   of   validity. Kjorsvik, 117 Wash. 2d             at   102.    The test to determine the


sufficiency of a charging document is ( 1) whether the essential elements appear in any form or

can be found by any fair construction in the information; and ( 2) if so, whether the defendant

nonetheless was actually prejudiced by the inartful language used. Kjorsvik, 117 Wash. 2d at 105-
06.


           Hargraves argues that the charging document was defective because it failed to include

                                                  force                    force              to            the property.   The
language        informing him     that the                or   threat of           was used        retain




 State argues that the information was not defective because Hargraves had not yet completed the

taking, therefore the use of force was used to obtain the property. The State is correct. Because

 a robbery is not complete until the defendant has escaped, Hargraves used force to obtain the

 property and the information was sufficient.

            Under the " transactional" analysis of robbery, the taking of property is " ongoing until the

 assailant      has   effected an escape."         State v. Truong, 168 Wash. App. 529, 536, 277 P.3d 74, review

                                                                    3
No. 45118 -2 -II



denied, 175 Wash. 2d 1020 ( 2012).         As Hargraves was leaving the store with the beer, Gray stopped

him.   At this     point,   Hargraves   used   force to   keep   from   being   detained   by Gray.   Because


Hargraves had not effectuated escape from the store, the taking was still ongoing at the time he

used force against Gray. Therefore, the information properly charged him with robbery by using

force or the threat of force to unlawfully take property.

                                     COMMUNITY CUSTODY PROVISION


        Hargraves also argues that the trial court erred by including a community custody

provision prohibiting him from entering liquor .establishments without a finding that alcohol

contributed to the crime. The State concedes that the trial court exceeded its sentencing authority

by imposing a community custody provision prohibiting Hargraves from entering liquor
establishments.




        The trial court errs by imposing a community custody provision that exceeds its statutory

authority.   State    v.   Barnett, 139 Wash. 2d 462, 464, 987 P.2d 626 ( 1999).            RCW 9..94A.030( 10)


authorizes the trial court to impose crime -
                                           related community custody provisions when the

conduct prohibited by the condition directly relates to the crime for which the defendant was
convicted.   See     also   RCW 9. 94A.703( 3)( f).   But the trial court did not find that entering liquor

establishments was directly related to the robbery. Further, there are no facts in the record which

 support a finding that entering liquor establishments was directly related to the robbery.

 Therefore, the trial court exceeded its statutory authority by imposing the community custody




                                                          4
No. 45118 -2 -II



provision.   We accept the State' s concession and remand to the trial court to strike the improper


community custody provision.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




We concur:




                                                  5